NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                               Submitted August 18, 2016 
                                Decided August 18, 2016 
                                             
                                         Before 
 
                       RICHARD A. POSNER, Circuit Judge 
                        
                       FRANK H. EASTERBROOK, Circuit Judge 
                        
                       DIANE S. SYKES, Circuit Judge 
 
No. 15‐2472 
 
UNITED STATES OF AMERICA,                       Appeal from the United States District 
      Plaintiff‐Appellee,                       Court for the Northern District of Illinois, 
                                                Eastern Division. 
      v.                                         
                                                No. 12 CR 00695‐2 
BACILIO LOPEZ‐RIOS,                              
      Defendant‐Appellant.                      John J. Tharp, Jr., 
                                                Judge. 
 
                                        O R D E R 

       Bacilio Lopez‐Rios was caught selling cocaine in Chicago, Illinois, and later 
pleaded guilty to conspiracy to possess and distribute a controlled substance, see 
21 U.S.C. §§ 846, 841(a)(1). The district court sentenced Lopez‐Rios to 78 months’ 
imprisonment. Lopez‐Rios filed a notice of appeal, but his appointed lawyer has moved 
to withdraw on the ground that the appeal is frivolous. See Anders v. California, 386 U.S. 
738 (1967). Counsel has submitted a brief that explains the nature of the case and 
addresses potential issues that an appeal of this kind might be expected to involve. 
Lopez‐Rios has not accepted our invitation to comment on counsel’s motion. See 7TH 
CIR. R. 51(b). We limit our review to the potential issues that counsel discusses. 
No. 15‐2472                                                                             Page 2 
 
See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 
551, 553 (7th Cir. 1996). 
         
        Counsel begins by noting that Lopez‐Rios has no interest in challenging either his 
guilty plea or the conditions of his supervised release, thus counsel appropriately omits 
discussion concerning the adequacy of the plea colloquy, the voluntariness of the plea, 
and the conditions with which Lopez‐Rios must comply upon release. See United States v. 
Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox, 287 F.3d 667, 670–71 (7th 
Cir. 2002); United States v. Bryant, 754 F.3d 443, 447 (7th Cir. 2014). 
         
        Counsel considers challenging the length of Lopez‐Rios’s prison sentence but 
properly concludes that to do so would be frivolous. Lopez‐Rios admitted that the 
conspiracy involved at least 5 kilograms of cocaine, yielding a base offense level of 30, 
see U.S.S.G. § 2D1.1. Lopez‐Rios received a 3‐level decrease for acceptance of 
responsibility, see id. § 3E1.1; the total offense level of 27, combined with Lopez‐Rios’s 
criminal history category of II, resulted in a Guidelines imprisonment range of 78 to 
97 months. The district court selected the lowest end of that range, and a sentence within 
the properly calculated Guidelines range is presumptively reasonable. See Rita v. United 
States, 551 U.S. 338, 347 (2007); United States v. Williams‐Ogletree, 752 F.3d 658, 664 (7th 
Cir. 2014). 
         
        Counsel tells us that Lopez‐Rios wishes to argue that he should have received 
relief under the “safety valve,” which if specified criteria are satisfied, allows a drug 
offender to avoid a statutory minimum sentence and also benefit from a 2‐level 
downward adjustment under the Sentencing Guidelines. See 18 U.S.C. § 3553(f); U.S.S.G. 
§§ 2D1.1(b)(17), 5C1.2. But counsel rightly notes that Lopez‐Rios’s two criminal history 
points make him ineligible for the reduction, see U.S.S.G. § 5C1.2(a)(1); United States v. 
Vega‐Montano, 341 F.3d 615, 619–20 (7th Cir. 2003), so any argument about the safety 
valve would be frivolous. 
         
        Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.